Citation Nr: 0928574	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether there was clear and unmistakable error in VA Form 
21-526, Veteran's Application for Compensation or Pension, 
submitted in February 1945, addressing "Nature of 
Disease/Injury" for accrued purposes.

2.  Whether there was clear and unmistakable error in the 
February 26, 1945, letter from the United States Coast Guard 
stating the Veteran was discharged due to "physical 
disability" for accrued purposes.

3.  Whether there was clear and unmistakable error in the 
March 1945 Rating Sheet stating the Veteran's discharge 
diagnosis was Constitutional Psychopathic State and VA was to 
determine "true diagnosis" for accrued purposes.

4.  Whether there was clear and unmistakable error in the May 
1945 VA Medical Form 2545, Report of Physical Examination 
stating, "Illnesses - none" and "Operations - Sinus 1942 
Nasal Drip left side 1943" for accrued purposes.

5.  Whether there was clear and unmistakable error in the May 
1945 VA Medical Form 2545, Report of Physical Examination in 
sections 10, 11, 12, and 13 for accrued purposes.

6.  Whether there was clear and unmistakable error in the May 
1945 VA Medical Form 2545, Report of Physical Examination in 
section 19 showing a history of "Constitutional psychopathic 
state, emotional instability, had been nervous all of his 
life, his hands always shook, he never slept well."  

7.  Whether there was clear and unmistakable error in the May 
1945 rating decision, which assigned a 10 percent evaluation 
for psychoneurosis, anxiety neurosis, for accrued purposes.

8.  Whether there was clear and unmistakable error in the May 
1945 rating decision denying service connection for 
constitutional psychopath with emotional instability for 
accrued purposes.

9.  Whether there was clear and unmistakable error in the May 
1945 rating decision, which failed to adjudicate claims for 
service connection that were reflected in the Veteran's 
service treatment records for accrued purposes.

10.  Whether there was clear and unmistakable error in the 
April 1947 rating decision reducing the evaluation for 
psychoneurosis, anxiety, to noncompensable for accrued 
purposes.

11.  Whether there was clear and unmistakable error in the 
April 1947 rating decision denying service connection for 
constitutional psychopath with emotional instability for 
accrued purposes.

12.  Whether there was clear and unmistakable error in VA's 
failure to adjudicate a 1969 claim for increase and a claim 
for service connection for hearing loss for accrued purposes. 

13.  Whether there was clear and unmistakable error in VA's 
failure to adjudicate a 1971 claim for increase for accrued 
purposes.

14.  Whether there was clear and unmistakable error in a 
January 1977 VA neuropsychiatric screening examination report 
referencing a November 1976 report for accrued purposes.

15.  Whether there was clear and unmistakable error in VA's 
failure to adjudicate an August 1976 claim for increase for 
accrued purposes.

16.  Whether there was clear and unmistakable error in the 
December 1977 rating decision denying service connection for 
hearing loss for accrued purposes.  

17.  Whether there was clear and unmistakable error in the 
October 1994 rating decision denying service connection for 
multiple sclerosis for accrued purposes.

18.  Whether there was clear and unmistakable error in the 
October 1994 rating decision denying reopening the claim for 
entitlement to service connection for hearing loss for 
accrued purposes.

19.  Whether there was clear and unmistakable error in the 
October 1994 rating decision denying service connection for 
hypertension for accrued purposes.

20.  Whether there was clear and unmistakable error in the 
October 1994 rating decision denying service connection for 
tachycardia for accrued purposes.




REPRESENTATION

Appellant represented by:	RLS


WITNESSES AT HEARINGS ON APPEAL

Appellant and RLS, appellant's son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
February 1945.  He died in February 2001, while the above 
claims were pending.  His wife, the appellant, filed a claim 
for accrued benefits, and she is the surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which denied 
the claims for clear and unmistakable error. 

In June 2009, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
appellant submitted additional evidence at the hearing along 
with a waiver of initial consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The February 1945 VA Form 21-526 is not a final 
determination.  

2.  The February 26, 1945, letter from the United States 
Coast Guard is not a final determination.  

3.  The March 1945 Rating Sheet is not a final determination.  

4.  The May 1945 VA Medical Form 2545, Report of Physical 
Examination is not a final determination.

5.  The May 1945 rating decision assigning a 10 percent 
evaluation for psychoneurosis, anxiety neurosis, was 
supported by the evidence then of record and was consistent 
with the law and regulations then in effect.

6.  The May 1945 rating decision denying service connection 
for constitutional psychopath with emotional instability was 
supported by the evidence then of record and was consistent 
with the law and regulations then in effect.

7.  The May 1945 rating decision, which did not adjudicate 
claims for service connection that were reflected in the 
Veteran's service treatment records, was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.

8.  The April 1947 rating decision reducing the evaluation 
for psychoneurosis, anxiety, to noncompensable was supported 
by the evidence then of record and was consistent with the 
law and regulations then in effect.

9.  The April 1947 rating decision, which did not adjudicate 
a claim for service connection for constitutional psychopath 
with emotional instability, was supported by the evidence 
then of record and was consistent with the law and 
regulations then in effect.

10.  VA's not issuing a rating decision in connection with 
the 1969 claim for increase and a claim for service 
connection for hearing loss was supported by the evidence 
then of record and was consistent with the law and 
regulations then in effect. 

11.  VA's not issuing a rating decision in connection with 
the 1971 claim for increase was supported by the evidence 
then of record and was consistent with the law and 
regulations then in effect.

12.  The January 1977 VA neuropsychiatric screening 
examination report is not a final determination.  

13.  VA adjudicated the August 1976 claim for increase in a 
February 1977 rating decision.  

14.  The December 1977 rating decision denying service 
connection for hearing loss was supported by the evidence 
then of record and was consistent with the law and 
regulations then in effect.  

15.  The October 1994 rating decision denying service 
connection for multiple sclerosis was supported by the 
evidence then of record and was consistent with the law and 
regulations then in effect.

16.  The October 1994 rating decision denying reopening the 
claim for entitlement to service connection for hearing loss 
was supported by the evidence then of record and was 
consistent with the law and regulations then in effect.

17.  The October 1994 rating decision denying service 
connection for hypertension was supported by the evidence 
then of record and was consistent with the law and 
regulations then in effect.

18.  The October 1994 rating decision denying service 
connection for tachycardia was supported by the evidence then 
of record and was consistent with the law and regulations 
then in effect.


CONCLUSIONS OF LAW

1.  The February 1945 VA Form 21-526 cannot, as a matter of 
law, contain clear and unmistakable error.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).  

2.  The February 26, 1945, letter from the United States 
Coast Guard cannot, as a matter of law, contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

3.  The March 1945 Rating Sheet cannot, as a matter of law, 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

4.  The May 1945 VA Medical Form 2545, Report of Physical 
Examination cannot, as a matter of law, contain clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

5.  The May 1945 rating decision assigning a 10 percent 
evaluation for psychoneurosis, anxiety neurosis, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

6.  The May 1945 rating decision denying service connection 
for constitutional psychopath with emotional instability was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

7.  The May 1945 rating decision, which failed to adjudicate 
claims for service connection that were reflected in the 
Veteran's service treatment record, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

8.  The April 1947 rating decision reducing the evaluation 
for psychoneurosis, anxiety, to noncompensable was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  

9.  The April 1947 rating decision showing that the diagnosis 
of constitutional psychopath with emotional instability was a 
constitutional or developmental disability was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

10.  VA's not issuing a rating decision in connection with 
the 1969 claim for increase for anxiety neurosis and a claim 
for service connection for hearing loss was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

11.  VA's not issuing a rating decision in connection with 
the 1971 claim for increase was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

12.  The January 1977 VA neuropsychiatric screening 
examination report cannot, as a matter of law, contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

13.  The February 1977 rating decision adjudicating the 
August 1976 claim for increase for anxiety neurosis and 
increasing the evaluation from noncompensable to 10 percent, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  

14.  The December 1977 rating decision denying service 
connection for hearing loss was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

15.  The October 1994 rating decision denying service 
connection for multiple sclerosis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

16.  The October 1994 rating decision denying reopening the 
claim for entitlement to service connection for hearing loss 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  

17.  The October 1994 rating decision denying service 
connection for hypertension was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

18.  The October 1994 rating decision denying service 
connection for tachycardia was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The VCAA and its implementing 
regulations, codified in part at 38 C.F.R. § 3.159, are not 
applicable to clear and unmistakable error claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  

The appellant contends that the RO committed clear and 
unmistakable error in multiple rating decisions and other 
documents, which errors will be discussed in more detail 
below.  

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of clear and unmistakable error.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).  To establish a valid clear and 
unmistakable error claim, a claimant must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has stressed consistently the rigorous nature of the 
concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4.  "It must always be remembered that 
clear and unmistakable error is a very specific and rare kind 
of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell, 3 Vet. App. at 313-14.

Allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  Fugo, 
6 Vet. App. at 44.  Additionally, VA's failure in the duty to 
assist cannot constitute clear and unmistakable error.  Cook 
v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).  The 
alleged error must be of fact or of law that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Fugo, 6 
Vet. App. at 43-44.  If the error alleged is not the type of 
error that, if true, would be clear and unmistakable error on 
its face; if the claimant is asserting only disagreement with 
how the RO evaluated the facts before it; or if the veteran 
has not expressed with specificity how the application of 
cited laws and regulations would dictate a "manifestly 
different" result, the claim must be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Luallen, 8 Vet. App. 
at 95.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the veteran died. See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(a), (d)(4); 
Hayes v. Brown, 4 Vet. App. 353 (1993). See also Ralston v. 
West, 13 Vet. App. 108 (1999).

The Board will address each of the appellant's claims for 
clear and unmistakable error individually below.

1.  Whether there was clear and unmistakable error in VA Form 
21-526, 
submitted in February 1945, addressing "Nature of 
Disease/Injury" 
for accrued purposes.

The appellant claims that the VA Form 21-526, received in 
February 1945, had clear and unmistakable errors because VA 
had both the Veteran's application and his service treatment 
records, which showed multiple diagnoses of various 
disabilities.  On the application for compensation benefits, 
under item "6," it asked, "Nature of disease or injury on 
account of which claim is made and the date each began."  
The only disease or injury listed was, "Emotional 
instability - September, 1944."  

The appellant claims that VA had the responsibility and 
obligation to review the VA Form 21-526 and service treatment 
records to assure that the Veteran was assisted by the VA and 
afforded the opportunity to submit a claim for the disease or 
injury incurred in or aggravated by service.  She states that 
had the Veteran's file been reviewed by VA and the 
appropriate injuries and diseases noted, the appropriate 
adjudication would have taken place.  The specific diagnoses 
she lists are cellulitis, neck abscess; chronic foot strain; 
tinea crotch; chronic pharyngitis; psychoneurosis, anxiety 
state; chronic sinusitis; hearing difficulty; chronic 
seasickness; constitutional psychopath with emotional 
instability; hypertension; and tachycardia.

The Board notes that the diagnoses listed by the appellant 
are, in fact, shown in the service treatment records.  
However, the appellant's attack on the VA Form 21-526 as 
containing clear and unmistakable error is misplaced.  The 
form is an application-it is not a final determination as 
contemplated by the statute and regulation-and cannot be 
attacked as containing clear and unmistakable error.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The Board notes that issue # 9 addresses VA's failure to 
adjudicate claims for service connection in the May 1945 
rating decision, and thus the appellant's arguments of clear 
and unmistakable error will apply to that issue and will be 
discussed in more detail.  



2.  Whether there was clear and unmistakable error in the 
February 26, 1945, 
letter from the United States Coast Guard stating the Veteran 
was 
discharged due to "physical disability" for accrued 
purposes.

The appellant claims that the February 26, 1945, letter from 
the United States Coast Guard contains clear and unmistakable 
error.  In that letter, the Lieutenant Commander informed VA 
(in submitting the VA Form 21-526) that the Veteran had been 
issued an "Honorable Discharge by reason of physical 
disability existing prior to enlistment."  (Italics added.)

The appellant states that had the service treatment records 
been reviewed, it would have shown that the Veteran (1) did 
not have a physical disability that had existed prior to 
service and (2) had both physical and mental disabilities 
that caused him to be discharged from service.  She argues 
that such statement in the letter was not supported by the 
medical records and thus is clear and unmistakable error.  

This attack on the February 26, 1945, letter, like the attack 
on the VA Form 21-526, as containing clear and unmistakable 
error is misplaced.  The form is an application-it is not a 
final determination as contemplated by the statute and 
regulation-and cannot be attacked as containing clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  

3.  Whether there was clear and unmistakable error in the 
March 1945 Rating Sheet stating the Veteran's discharge 
diagnosis was Constitutional Psychopathic 
State and VA was to determine "true diagnosis" for accrued 
purposes.

The appellant claims that the RO March 1945 Rating Sheet 
contains clear and unmistakable error because the rating 
board had the obligation to review the service treatment 
records and to assure that the Veteran was provided with a 
proper and appropriate examination.  She states that had the 
service treatment records been reviewed, the rating board 
would have noted the specific detailed need for a medical 
evaluation.  Instead, she states the RO relied upon 
statements made by the Red Cross, which statements were 
inaccurate.

The March 1945 rating sheet is not a rating decision.  On the 
sheet, it indicates that the rating was deferred pending an 
immediate examination.  Thus, it is not a final determination 
as contemplated by the statute and regulation and cannot be 
attacked as containing clear and unmistakable error.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

To the extent that the appellant has alleged VA failed in 
providing the Veteran with a "proper and appropriate 
examination," that is an attack on the duty to assist.  A 
failure to fulfill the duty to assist does not constitute 
clear and unmistakable error.  Cook, 318 F.3d at 1346. 

4.  Whether there was clear and unmistakable error in the May 
1945 VA Medical Form 2545, Report of Physical Examination 
stating, "Illnesses - none" and "Operations - Sinus 1942 
Nasal Drip left side 1943" for accrued purposes.

The appellant claims that had VA reviewed the service 
treatment records, it would have entered "all of the medical 
problems" the Veteran had during service on that form.  She 
states that because VA provided an incomplete list, the 
Veteran was not examined for all the disabilities he had 
incurred in service.

On the VA Medical Form 2545, under section 8, it asks for 
"Brief medical and industrial history."  Under 
"Illnesses," the examiner entered, "None."  Under 
"Operations," the examiner entered, "Sinus 1942, Nasal 
drip left side 1943."  This form is not a rating decision.  
Thus, it is not a final determination as contemplated by the 
statute and regulation and cannot be attacked as containing 
clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  



5.  Whether there was clear and unmistakable error in the May 
1945 
VA Medical Form 2545, Report of Physical Examination 
in sections 10, 11, 12, and 13 for accrued purposes.

The appellant claims that the May 1945 VA Medical Form 2545 
was left blank under section 10, 11, 12, 13, even though 
service treatment records showed he had been diagnosed with 
hypertension and tachycardia and had hearing problems.  She 
claims that as a result, the Veteran was not examined for all 
of his medical problems.  

The appellant is correct that these sections were left blank.  
Those sections address temperature, respiratory rate, blood 
pressure, general appearance, eyes, and ears.  However, even 
accepting such facts, this form is not a rating decision.  
Thus, it is not a final determination as contemplated by the 
statute and regulation and cannot be attacked as containing 
clear and unmistakable error.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

6.  Whether there was clear and unmistakable error in the May 
1945 VA 
Medical Form 2545, Report of Physical Examination under 
section 19 showing a history of "Constitutional psychopathic 
state, emotional instability, had been nervous all of his 
life, his hands always shook, he never slept well."

The appellant claims that the facts written under section 19 
of VA Medical Form 2545 are inaccurate, and there is no pre-
service documentation to support those findings, including 
the enlistment examination.  She claims there was no basis 
for the examiner to make those findings.  

The documents to which the appellant is referring are records 
in the Veteran's service treatment records showing the 
Veteran reported he had been nervous all of his life.  Some 
of the records indicate that both the Veteran and the 
appellant had reported this fact.  The appellant alleges that 
neither she nor the Veteran could have reported this fact 
since it was untrue.  

At the June 2009 hearing, the appellant testified she had met 
the Veteran when he was 19 years old.  She described him as 
happy, athletic, funny, and assertive and stated he had no 
trouble in school.  She also stated that no one had spoken 
directly to her while the Veteran was in service, and 
therefore the statements that were attributed to her in the 
service treatment records were false.  

Under section 19 of the VA examination report, the examiner 
noted under history, "Constitutional psychopathic state, 
emotional instability, had been nervous all his life, his 
hands always shook, he never slept well."  As discussed in 
issues numbers 4 and 5, the VA examination report is not a 
rating decision.  Thus, even if the alleged facts by the 
appellant are true, the examination report is not a final 
determination as contemplated by the statute and regulation 
and cannot be attacked as containing clear and unmistakable 
error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

7.  Whether there was clear and unmistakable error in the May 
1945 rating decision, which assigned a 10 percent evaluation 
for psychoneurosis, anxiety neurosis, 
for accrued purposes.

In the May 1945 rating decision, the RO awarded service 
connection for psychoneurosis, anxiety neurosis, and assigned 
a 10 percent evaluation.  The appellant argues that the 
Veteran's service-connected disability warranted at least a 
50 percent evaluation.  

At the June 2009 hearing, the appellant stated that had a 
proper physical been conducted, the Veteran would have been 
granted a 100 percent evaluation.  

The evidence of record at the time of the May 1945 rating 
decision consisted of service treatment records, the 
Veteran's application for compensation benefits, and a May 
1945 VA examination report that described symptoms associated 
with the Veteran's psychiatric disorder.  The May 1945 rating 
decision shows that the RO assigned a 10 percent evaluation 
under the 1933 Schedule for Rating Disabilities, Diagnostic 
Code 1083, which indicates that anxiety neurosis will be 
evaluated as a psychoneurotic state.

The appellant claims that VA should have applied the criteria 
from the 1945 Rating Schedule.  At the beginning of the 1945 
Schedule, it states the following, in part: 

Be it enacted by the Senate and the House 
of Representatives of the United States 
of America in Congress assembled, That on 
and after the first day of April 1946, 
all initial ratings in claims for 
disability compensation or pen and awards 
based thereon . . . shall be determined 
under the Veterans' Administration 
revised Schedule for Rating Disabilities, 
1945, whether the claim covers a period 
before or after that date. . . . 

Thus, the appellant's allegation that the 1945 Rating 
Schedule should have applied to his claim is incorrect since 
that Rating Schedule had not been created or approved at the 
time of the May 1945 rating decision.  Therefore, the RO 
considered the correct Rating Schedule criteria.  The RO's 
considering the 1933 Rating Schedule cannot constitute clear 
and unmistakable error.

The appellant's argument that the Veteran should have been 
awarded an evaluation of at least 50 percent to 100 percent 
instead of a 10 percent evaluation is an attack on how the 
rater weighed the evidence, which cannot constitute clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44 (claiming clear 
and unmistakable error on basis that previous adjudication 
had improperly weighed and evaluated evidence can never rise 
to stringent definition of clear and unmistakable error).  

The appellant's argument that VA did not provide the Veteran 
with an examination is an attack on the failure in VA's duty 
to assist.  As already stated above, a failure to fulfill the 
duty to assist does not constitute clear and unmistakable 
error.  Cook, 318 F.3d at 1346. 

The Board notes that the Veteran, during his lifetime, 
submitted additional service treatment records that were not 
part of those that were of record at the time of the May 1945 
rating decision.  However, those additional records do not 
show that the correct facts were not before the adjudicator 
at the time of the May 1945 rating decision in assigning the 
10 percent evaluation for psychoneurosis, anxiety neurosis.  
Rather, they confirm facts that were of record at the time of 
the May 1945 rating decision.  For example, the service 
treatment records that were in the claims file in May 1945 
show that the Veteran reported he had been nervous all of his 
life, which would indicate psychiatric symptoms prior to 
service.  Two of the additional service records obtained 
after the May 1945 decision are reports from interviews with 
the Veteran's mother and the appellant regarding psychiatric 
observations they had of the Veteran both prior to and during 
service, which do not contradict the service treatment 
records in the file at the time of the May 1945 rating 
decision.  Thus, the Board cannot conclude that the correct 
facts were not before the RO.

8.  Whether there was clear and unmistakable error in the May 
1945 rating 
decision denying service connection for constitutional 
psychopath 
with emotional instability for accrued purposes.

In the May 1945 rating decision, the RO determined that the 
diagnosis of constitutional psychopath with emotional 
instability was a condition "in the nature of a 
constitutional or developmental abnormality and was not a 
disability" under VA law.  Thus, it denied this claim.

The appellant argues that the Veteran's service treatment 
records showed he had no medical history of being a 
constitutional psychopath, stating there were no existing 
medical records, pre-service medical records, or post-service 
medical records supporting the diagnosis of this disability.  
She points out that the Veteran's entrance examination showed 
no abnormal psychiatric findings and states that VA's 
conclusion is not supported by the evidence.

At the June 2009 hearing, the appellant argued that 
essentially there was a conspiracy to prevent the Veteran 
from being awarded service connection and/or compensation.

The evidence of record at the time of the May 1945 rating 
decision consisted of service treatment records, the 
Veteran's application for compensation benefits, and a VA 
examination.  The service treatment records show that at 
entrance the "Nervous and mental system" was normal.  In 
1944, the Veteran developed terrible seasickness when onboard 
a ship.  He was so sick that he threw up and lost 25 to 30 
pounds and had to receive intravenous injections to keep him 
alive.  When being evaluated for these complaints, the 
Veteran admitted he had always been nervous and high strung.  
He stated he perspired excessively and that his hands were 
always wet and shaky.  The Veteran described trying to fight 
his nervousness all of his life and had never slept well.  
Following an examination, the examiner stated he felt the 
Veteran's symptoms were due to an underlying emotional 
instability and that the Veteran would never be able to make 
a satisfactory service adjustment.  After this, a Medical 
Board determined the Veteran had constitutional psychopathic 
state with emotional instability which was not the result of 
his own misconduct and not incurred in the line of duty.  It 
also determined that it existed prior to service and was not 
aggravated during service.  

At the time of the May 1945 rating decision, the 1933 
Schedule for Rating Disabilities indicated that, "Mere 
congenital or developmental abnormalities do not furnish a 
basis for determinations of disability."  

The appellant assumes that in order for the conclusion to be 
made that a disability existed prior to service, there must 
be pre-service medical records showing such disability.  That 
was not the case under the law then (or now).  The 
presumption of soundness may be rebutted by clear and 
unmistakable evidence.  See Section 9(a) and (b) of PL 78-144 
Par2(d) (1943).  

Based upon the evidence of record at the time of the May 1945 
rating decision, the rater had evidence that established the 
Veteran had a pre-existing constitutional psychiatric 
disability, for which service connection could not be granted 
based on the law in effect at that time.  Essentially, the 
appellant is attacking how the facts were weighed by the 
rater, which cannot constitute clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.

Additionally, it must be noted that while service connection 
was denied for constitutional psychopathic state with 
emotional disability, service connection was, in fact, 
awarded for psychoneurosis, anxiety neurosis-a psychiatric 
disorder.  Thus, the RO determined that the Veteran had a 
superimposed psychiatric disorder that was separate from the 
constitutional disorder and for which service connection 
could be awarded.  

9.  Whether there was clear and unmistakable error in the May 
1945 rating decision, which failed to adjudicate claims for 
service connection that were reflected 
in the Veteran's service treatment records for accrued 
purposes.

The appellant has alleged that VA failed to adjudicate claims 
for service connection for (1) cellulitis, neck abscess; (2) 
chronic foot strain; (3) tinea crotch; (4) chronic 
pharyngitis; (5) psychoneurosis, anxiety state; (6) chronic 
sinusitis; (7) hearing difficulty; (8) chronic seasickness; 
(9) constitutional psychopath with emotional instability; and 
(10) hypertension and tachycardia.  At the June 2009 hearing, 
she stated VA had failed to provide the Veteran with a 
thorough examination, which would have shown that he had the 
above disabilities.

To the extent that the appellant claims VA failed to 
adjudicate claims for service connection for (5) 
psychoneurosis, anxiety state and (9) constitutional 
psychopath with emotional instability at the time of the May 
1945 rating decision, the RO adjudicated those two claims at 
that time.  Thus, there is no basis for this part of the 
appellant's allegation. 

To the extent that the appellant claims VA failed to 
adjudicate claims for service connection for (3) tinea 
crotch, (7) hearing difficulty and (10) hypertension and 
tachycardia, while the RO did not adjudicate those claims in 
the May 1945 rating decision, those claims were later 
adjudicated in May 1977 (hearing loss) and October 1994 
(tinea crotch, hypertension, and tachycardia) rating 
decisions.  Thus, there is no basis for the appellant's claim 
that there was clear and unmistakable error in the May 1945 
rating decision for the RO's failure to adjudicate those 
claims.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  
In the Ingram decision, the Court held that a reasonably-
raised claim remains pending until there is an explicit 
adjudication of a subsequent claim for the same disability.  
Id. citing to Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  
Thus, because these claims were, in fact, adjudicated in a 
subsequent rating decision, there can be no argument by the 
appellant that those claims were pending at the time of the 
May 1945 rating decision.  

As to the claims for service connection for (1) cellulitis, 
neck abscess; (2) chronic foot strain; (4) chronic 
pharyngitis; (6) chronic sinusitis; and (8) chronic 
seasickness, the Board finds there was no clear and 
unmistakable error in the May 1945 rating decision for 
failing to adjudicate these claims.  The reasons follow.

As correctly pointed out by the appellant, at the time the 
Veteran submitted his original claim for service connection, 
there was a regulation in existence that stated when a 
properly-completed and executed Form 526 was submitted to VA, 
it would be considered an application for "all disability 
compensation or disability pension benefits for which the 
veteran may be eligible by reason of active service."  
38 C.F.R. § 2.1026 (1945).  

Also at that time, the regulation addressing service 
connection stated "the payment of disability compensation [] 
is authorized in cases where it is established that 
disabilities are shown to have been directly incurred in or 
aggravated by active military or naval service."  38 C.F.R. 
§ 20.1077 (1945).

The appellant is correct that the service treatment records 
show all five of these diagnoses during service.  However, 
the service treatment records failed to show chronicity of 
each of these disabilities.  For example, cellulitis, neck 
abscess formation was diagnosed in March 1943.  That 
diagnosis was not entered again for the remainder of the 
Veteran's service, and at separation, clinical evaluation of 
the neck was normal.  The Veteran's entrance examination 
shows a finding of first degree pes planus.  Thus, the 
presumption of soundness was rebutted at entrance, and the 
Veteran would have needed to show service aggravation of such 
disability for service connection to be warranted.  He was 
diagnosed with chronic foot strain in June 1943.  
Interestingly, the examiner determined there was no evidence 
of pes planus.  Nevertheless, for the remainder of the 
Veteran's service, there were no complaints of foot problems, 
and the separation examination showed that examination of the 
feet was normal.  

Chronic pharyngitis was diagnosed in August 1944 and not 
diagnosed again for the remainder of the Veteran's service.  
Sinusitis was diagnosed in November 1944, but x-rays taken 
that same month of the sinuses failed to "show any evidence 
of pathology."  The separation examination showed that 
clinical evaluation of the mouth, nose, and throat was 
normal.  Finally, as to the diagnosis of chronic seasickness, 
it was determined that such was a symptom of the psychiatric 
disorder diagnosed in service.  When the Veteran underwent a 
VA examination in May 1945, the examiner made a specific 
finding of, "No general medical disease."

Thus, in reviewing the evidence of record and the law at the 
time of the May 1945 rating decision, the Board cannot 
conclude that claims of entitlement to service connection for 
(1) cellulitis, neck abscess; (2) chronic foot strain; (4) 
chronic pharyngitis; (6) chronic sinusitis; and (8) chronic 
seasickness had been reasonably raised and should have been 
adjudicated by the RO at that time because of the lack of 
evidence of either a chronic disability in service or because 
the symptom was part of a disability that was, in fact, 
adjudicated (seasickness).  

In order for clear and unmistakable error to exist in the 
failure to consider these claims at the time of the May 1945 
rating decision, the appellant would need to show that such 
error was outcome determinative.  In other words, even if the 
Board determined that reasonably-raised claims existed for 
these disabilities at the time of the May 1945 rating 
decision, it cannot conclude that, had the RO adjudicated 
these claims, that service connection would have been 
awarded, as there was evidence at that time that none of 
these disabilities existed at the time of discharge from 
service.  That goes to the weighing of evidence, which, as 
stated above, cannot constitute clear and unmistakable error.  
Fugo, 6 Vet. App. at 44. 

In conclusion, the Board finds the May 1945 rating decision 
does not contain clear and unmistakable error in not 
adjudicating these claims.

10.  Whether there was clear and unmistakable error in the 
April 1947 rating decision reducing the evaluation for 
psychoneurosis, anxiety, 
to noncompensable for accrued purposes.

When the Veteran raised the issue of clear and unmistakable 
error in the April 1947 rating decision in his May 1997 
claim, his argument was that VA should have never assigned a 
noncompensable evaluation for his service-connected 
disability.  He stated, "Had VA not made this error, I would 
have continued with the same disability rating."  

The appellant has asserted that the Veteran was never 
notified of VA's intent to reduce his evaluation from 
10 percent to noncompensable.  At the June 2009 hearing, the 
appellant agreed that the April 1947 letter showed the 
correct address, see page 56 of Transcript, but stated the 
Veteran never received the notification, which she stated had 
violated the Veteran's rights and prevented him from being 
able to appeal the decision.

For background purposes, the record reflects that VA provided 
the Veteran with an examination in April 1947.  That same 
month, the RO proposed to reduce the Veteran's disability 
evaluation from 10 percent to noncompensable.  In an April 
1947 letter, the RO informed the Veteran of the proposal to 
reduce his disability evaluation.  It told him he could 
submit evidence to show why such reduction should not take 
place and that such evidence should be submitted before June 
1947.  It noted that if no evidence was received, his 
disability evaluation would be reduced as of July 1, 1947.  
VA also informed the Veteran that he could appeal this 
decision to the Administrator of Veterans Affairs within one 
year of the April 1947 letter.

The Board will address the Veteran's argument first.  The 
Veteran did not argue that VA had failed to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Rather, it appears that the Veteran was 
attacking how the RO evaluated the evidence at that time, as 
it had determined the Veteran's service-connected disability 
had improved, which cannot constitute clear and unmistakable 
error.  Fugo, 6 Vet. App. at 44.

As to the appellant's argument that the Veteran never 
received notice of the April 1947 notification, the Board 
finds that such argument fails.  The letter was sent to the 
Veteran's correct address, and there is nothing in the record 
to indicate that it was returned as undeliverable.  Thus, the 
Veteran is presumed to have received the April 1947 letter.  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).  

Additionally, while the appellant is competent to assert that 
the Veteran did not receive the letter, in order to rebut the 
presumption of regularity, she must submit "clear evidence 
to the effect that [VA's] regular mailing practices [were] 
not regular or that they were not followed."  See id.  The 
appellant has made no attempt at such a showing here, relying 
instead on her statement that the Veteran did not receive the 
letter.  A statement that a letter was not received is 
insufficient to rebut the presumption of regularity.  See YT 
v. Brown, 9 Vet. App. 195, 199 (1996).

Based on the Board's review of the letter, the RO followed 
proper procedures in giving the Veteran the 60-day notice and 
allowing him to provide evidence that his disability had not 
improved or, alternatively, to appeal that decision.  See R & 
PR 1009(E) (1947) (describing the procedural steps for 
reducing the evaluation of a service-connected disability, 
including the notification to the claimant).  There was no 
clear and unmistakable error in the April 1947 proposal to 
reduce the Veteran's disability evaluation from 10 percent to 
noncompensable.  

The Board notes that at the hearing, the appellant argued 
that the April 1947 letter had included a number "10A.8GG" 
that would explain what those in the service had done to the 
Veteran (the appellant alleges the Veteran was drugged in 
service and that documents had been created to hide this 
fact) from the time he was in service until 1947.  Even if it 
were accepted that what the appellant alleges is true, such 
does not establish a basis for finding that the April 1947 
proposal contained clear and unmistakable error.

11.  Whether there was clear and unmistakable error in the 
April 1947 rating decision denying service connection for 
constitutional psychopath 
with emotional instability for accrued purposes.

The appellant's contention as to this claim is about a 
notation in the April 1947 rating decision that showed the 
diagnosis of constitutional psychopath with emotional 
instability had been determined to be a constitutional or 
developmental abnormality which was not a disability under VA 
law.  While that wording is shown in the April 1947 "Rating 
Sheet," that diagnosis was not an issue adjudicated at that 
time.  Rather, it was a carryover finding from the May 1945 
rating decision.  There is nothing in the record that 
indicated this claim had been readjudicated in the April 1947 
rating decision.

Thus, the attack on the April 1947 rating decision as to the 
diagnosis of constitutional psychopath with emotional 
instability is not an attack on a final determination as 
contemplated by the statute and regulation and cannot be 
attacked as containing clear and unmistakable error.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

12.  Whether there was clear and unmistakable error in VA's 
failure to adjudicate
a 1969 claim for increase and a claim for service connection 
for 
hearing loss for accrued purposes.

The appellant claims that VA never adjudicated a 1969 claim 
for increase and a claim for service connection for hearing 
loss the Veteran had submitted at that time.  She states no 
examination was scheduled and no review of the medical 
records was conducted.  She further states the Veteran had 
submitted a private medical record from Dr. John Shaffer, and 
VA failed to consider it.  

For background purposes, in September 1969, the Veteran 
submitted a statement, noting that VA had awarded him service 
connection for a nervous condition and that, "on medical 
advice, I would like this claim reopened."  That same month, 
VA asked the Veteran to, "Please furnish a report from your 
personal physician covering a recent physical examination."  
That same month, the Veteran submitted a statement from Dr. 
Shaffer, which stated he had seen the Veteran in September 
1969, at which time the Veteran had complained of his 
"balance."  He stated the Veteran reported he was 
"unsteady and felt dizzy."  Dr. Shaffer also noted the 
Veteran had, "hearing difficulty since World War II due to 
noises on the firing range."  He reported audiometric 
findings, which showed severe hearing loss and indicated he 
had prescribed medicine for the Veteran.  

An October 1969 Deferred Rating Decision shows the rating 
specialist noted the Veteran was service connected for a 
nervous condition and that the private medical record 
referred to hearing loss only, which disability was not 
service connected.  The rater indicated the Veteran should be 
asked if he wanted an increase in his service-connected 
disability and, if so, then he should submit medical evidence 
of that condition.  The rater also stated that if the Veteran 
was seeking pension, he should complete VA Form 21-527. 

In an October 1969 letter to the Veteran, VA asked the 
Veteran whether he was seeking a claim for increase for his 
service-connected disability, in which case, he should submit 
medical evidence showing his disability had increased in 
severity.  VA also asked if he was requesting that he be 
granted non-service-connected pension benefits for non-
service-connected disabilities and, if so, he should complete 
the enclosed VA Form 21-527 for consideration.  

There is no evidence in the claims file to show the Veteran 
responded to the October 1969 letter.

In 1969, the provisions of 38 C.F.R. § 3.158(a) stated that 
where evidence is requested in connection with a claim for 
increase is not furnished within one year after the date of 
the request, the claim will be considered abandoned.  

As to the Veteran's claim for increase, the Board finds that 
he abandoned that claim.  In September 1969, VA asked the 
Veteran for evidence to substantiate his claim for increase.  
While the Veteran provided a letter from a private physician, 
the RO did not view that such document addressed the service-
connected psychiatric disorder.  The Veteran appeared to 
argue that the findings of balance problems, unsteadiness, 
and dizziness were symptoms associated with his service-
connected psychiatric disorder.  The Board finds that a 
reasonable person would not have viewed the private medical 
record as addressing the service-connected psychiatric 
disorder.  (The finding of chronic seasickness in service had 
been attributed to the constitutional psychopathic state with 
emotional instability-a disability that was specifically 
denied.)  Further supporting this finding is that Dr. Shaffer 
did not enter a diagnosis pertaining to a psychiatric 
disorder, but had diagnosed severe hearing loss.  

Nevertheless, in October 1969, VA appropriately asked the 
Veteran again for medical information that his service-
connected psychiatric disorder had increased in severity.  
The Veteran did not respond within one year, and the Board 
concludes he abandoned this claim.  Id.  Thus, it was not 
clear and unmistakable error that the RO did not issue a 
rating decision addressing the Veteran's claim for increase.

As to the appellant's claim pertaining to service connection 
for hearing loss, there is a plausible argument that the 
Veteran submitted an informal claim for service connection 
for hearing loss based on his having submitted the private 
medical record noting hearing difficulty since World War II.  
However, as pointed out above in addressing the failure to 
adjudicate such claim at the time of the May 1945 rating 
decision, the RO eventually adjudicated the claim for service 
connection for hearing loss in a May 1977 rating decision.  
Thus, there is no basis for the appellant's claim that there 
was clear and unmistakable error in the RO's failure to 
adjudicate that claim in 1969.  Ingram, 21 Vet. App. at 243.

As to the part of the argument that VA should have scheduled 
the Veteran for an examination, that is an attack on the duty 
to assist, which does not constitute clear and unmistakable 
error.  



13.  Whether there was clear and unmistakable error in VA's 
failure to 
adjudicate a 1971 claim for increase for accrued purposes.

The appellant contends that the Veteran submitted a claim for 
increase in August 1971 and that VA failed to order an 
examination, review any records, and issue a rating decision.

The Board has thoroughly reviewed the record (which is nine 
volumes) and cannot find the August 1971 claim for increase.  
Nevertheless, it concedes that a claim was filed because a 
September 1971 letter to the Veteran from the RO requested 
that he submit a report from his personal physician covering 
a recent physical examination.  

The Veteran did not respond to this letter within one year of 
the September 1971 letter, and the Board concludes that he 
abandoned this claim for increase as well.  See 38 C.F.R. 
§ 3.158(a) (1971).  Thus, there was no requirement that VA 
issue a rating decision.  As to the part of the argument that 
VA should have scheduled the Veteran for an examination, that 
is an attack on the duty to assist, which does not constitute 
clear and unmistakable error.  

14.  Whether there was clear and unmistakable error in a 
January 1977 
examination referencing a November 1976 report for accrued 
purposes.

The appellant contends that a November 1976 document 
referenced in a January 1977 VA neuropsychiatric screening 
examination report is not in the claims file and that VA 
failed to ensure that all of his records were in the claims 
file.  She adds that it is impossible to determine any 
appropriate argument without having a copy of the cited 
record.

The appellant is correct that the examiner referenced a 
November 1, 1976, "Social Service Intake Report" in a 
January 14, 1977, VA examination report.  Specifically, under 
"History of Present Illness," the examiner described the 
Veteran's current symptoms.  The examiner then noted that the 
relationships the Veteran had with his wife and children had 
remained "very good over his 34[-]year marriage."  He then 
stated, "For past personal and family history, see Social 
Service Intake Report[,] dated November 1, 1976 by Mr. [CM], 
ACSW."  The appellant is also correct that this social 
services report is not in the claims file.

The Board concludes this does not constitute clear and 
unmistakable error for several reasons.  Most importantly, 
the appellant has attacked the January 1977 VA examination 
report, which is not a rating decision.  Thus, it is not a 
final determination as contemplated by the statute and 
regulation and cannot be attacked as containing clear and 
unmistakable error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

Second, if the appellant meant to attack the February 1977 
rating decision, which awarded a 10 percent evaluation for 
anxiety neurosis with mild depressive features, effective 
August 31, 1976, the Board still finds that clear and 
unmistakable error is not shown.  VA's failure to obtain the 
August 1976 social services record is an attack on the duty 
to assist, which cannot form the basis of clear and 
unmistakable error.  Additionally, it is clear that the 
January 1977 VA examiner was referencing the August 1976 
social services record as documentation of the Veteran's 
"past personal and family history" and not the Veteran's 
current symptoms.  (Emphasis added.)  The January 1977 
examiner provided findings of the Veteran's report of current 
symptoms and his own clinical findings of the Veteran's 
current symptoms pertaining to the service-connected 
psychiatric disorder.  The Veteran's past history is 
significantly less relevant when evaluating the current 
severity of the service-connected disability.  Stated 
differently, the Board finds that even if it was error not to 
obtain this record, it does not rise to "clear and 
unmistakable error," there is no basis to find that had VA 
obtained the document, it would have manifestly changed the 
outcome of the February 1977 rating decision.  



15.  Whether there was clear and unmistakable error in VA's 
failure to adjudicate an August 1976 claim for increase for 
accrued purposes.

The appellant's argument for this claim includes, to some 
extent, the argument that VA did not adjudicate the Veteran's 
August 1971 claim for increase.  Specifically, she points 
that that while the February 1977 rating decision granted a 
10 percent evaluation, it granted it as of August 31, 1976 
"for no apparent reason."  See statement received May 1997 
at page 7.  She argues that VA should have granted an 
effective date going back to August 13, 1971, for the award 
of the 10 percent evaluation.

The appellant also argues that there was no documentation in 
the file that VA had reopened the Veteran's August 31, 1976, 
claim for increase.

The Board will first address the appellant's allegation that 
the August 31, 1976, claim was not adjudicated.  This is an 
incorrect statement because that claim was, in fact, 
adjudicated.  A VA Form 119, Report of Contact, dated August 
31, 1976, showed the Veteran reported he was going to seek a 
medical consultation at "OPT" and would advise VA when he 
had an appointment.  The VA employee wrote an additional note 
on September 29, 1976, stating, "Veteran has not complied."  
An October 1976 VA Form 10-7131, shows the RO searched for a 
VA medical record pertaining to the Veteran.  A January 1977 
VA neuropsychiatric screening examination report shows 
diagnoses of anxiety neurosis and hearing deficit.  The 
February 1977 rating decision increased the service-connected 
psychiatric disorder to 10 percent, effective August 31, 
1976, which was the date it considered the Veteran had 
reopened his claim.  The August 31, 1976, VA Form 119 is the 
only August 31, 1976, document of record.  Thus, the claim 
alleging clear and unmistakable error in failing to 
adjudicate an August 1976 claim for increase is groundless.

As to the attack on the assignment of an effective date of 
August 31, 1976, the Board has already addressed the fact 
that the Veteran abandoned his August 1971 claim for 
increase.  Under the provisions of 38 C.F.R. § 3.158(a), it 
states that, "[A]fter the expiration of one year, further 
action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, 
[]compensation [] based on such evidence shall commence not 
earlier than the date of filing of new claim."  (Emphasis 
added.)  The RO correctly granted the 10 percent evaluation 
as of the new claim (the August 31, 1976, claim).  Thus, 
there was no error in the assignment of the effective date of 
August 31, 1976, for the award of the 10 percent evaluation.  
Nevertheless, attacking the assignment of an effective date 
is attacking how the evidence was weighed, which cannot 
constitute clear and unmistakable error.  Fugo, 6 Vet. App. 
at 44.

16.  Whether there was clear and unmistakable error in the 
December 1977 
rating decision denying service connection for hearing loss 
for accrued purposes.

The appellant alleges that VA wrongfully denied service 
connection for hearing loss in the December 1977 rating 
decision.  She notes that the rating decision stated that the 
Veteran's service treatment records did not show any hearing 
loss when, in fact, there was evidence in service of hearing 
loss.  She argues that VA failed to provide a proper review 
of the Veteran's service treatment records and that service 
connection would have been awarded had the RO reviewed them.

The applicable regulations pertaining to entitlement to 
service connection in effect at the time of the 1977 decision 
are essentially the same as those currently in effect.  Under 
38 C.F.R. § 3.303(a) (1977), it stated that service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  See also 38 
U.S.C.A. § 310 (West 1982).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence of record at the time of the December 1977 
rating decision consisted of service treatment records, VA 
medical records, private medical records, and the Veteran's 
contentions.  A September 29, 1944, service treatment record 
shows the Veteran complained of "some hearing loss 
(slight)."  The separation examination showed 30/30 in both 
ears.  The April 1947 VA examination report shows that the 
examiner reported that ordinary conversation could be heard 
at 20 feet for the right and left ears.  A September 1969 
private medical record shows Dr. Shaffer noted the Veteran 
had reported having hearing difficulty since World War II due 
to noises on the firing range.  A January 1977 VA examination 
report shows the examiner noted the Veteran had a bilateral 
hearing deficit, but that the etiology would be further 
evaluated.  Dr. Shaffer wrote another letter in May 1977 
wherein he again noted the Veteran had reported having 
hearing difficulty since World War II.  In this letter, 
however, he added he thought the Veteran's hearing loss was 
service connected.  

In the December 1977 rating decision, the RO stated that the 
service treatment records showed "no indication of any 
complaints of hearing problem."  It noted the Veteran did 
not complain of hearing problems at the time of the May 1945 
and April 1947 VA examinations.  Lastly, it noted there was 
no evidence of a hearing condition prior to September 1969 
and concluded the evidence was insufficient to grant service 
connection for hearing loss.

The appellant is correct that the RO misrepresented what the 
service treatment records showed.  There was one record 
showing a complaint of hearing loss in service.  However, the 
allegation by the appellant that had VA properly reviewed the 
service treatment records, service connection would have been 
granted is not supported.  While there was one complaint of 
hearing loss during the Veteran's service, at separation, 
there was no evidence of any hearing loss.  In fact, his 
hearing was reported as normal (30/30, bilaterally).  The RO 
was correct in pointing out that the first showing of hearing 
loss after service was in 1969-more than 20 years after 
discharge from service.  A one-time complaint of hearing loss 
in service does not show a chronic disability, particularly 
when the separation examination showed normal hearing.  

The RO's denial of service connection for hearing loss was 
not based solely on what it determined the service treatment 
records showed.  Rather, it was based upon the lack of 
evidence of hearing loss soon after service, to include any 
evidence of continuity of symptomatology for 20 years.  
Whether to grant or deny service connection for hearing loss 
was, at a minimum, debatable.  This is an attack on how the 
facts were weighed, which cannot form the basis of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44.

17.  Whether there was clear and unmistakable error in the 
October 1994 
rating decision denying service connection for multiple 
sclerosis 
for accrued purposes.

The appellant alleges that service connection for multiple 
sclerosis should have been awarded in the October 1994 rating 
decision.  She argues that the service treatment records were 
replete with symptoms of multiple sclerosis and that the 
description in the service treatment records regarding any 
sort of pre-service medical conditions pertaining to the 
Veteran were false.

At the time of the October 1994 rating decision, the evidence 
of record consisted of service treatment records, VA medical 
records, private medical records, and the Veteran's 
contentions.  The Board need not go into detail as to what 
these documents showed.  Whether the service treatment 
records showed symptoms of multiple sclerosis is arguable, at 
best.  The first diagnosis of multiple sclerosis documented 
in the record is in July 1993-almost 50 years after 
discharge from service, and it seems pretty clear that this 
physician was first diagnosing the condition, as opposed to 
it having been an established condition.  This physician 
stated, "The 50[-]year course of relapsing and remitting 
complaints manifest[ed] as ataxia, optic neuritis, and MRI 
and visual[-]evoked potential abnormalities is quite 
compatible with this diagnosis."  

While it could be argued that the July 1993 medical opinion 
established a nexus to service, the Board finds that it can 
be argued also that such did not establish a nexus to 
service.  There is no evidence to show upon what facts this 
physician based his opinion, and he/she did not provide a 
rationale for this opinion.  Rather, it is a cursory nexus 
statement.

It must be noted that prior to the Veteran's death, he 
submitted a service treatment record that the Board finds was 
altered.  The document is a September 30, 1944, Clinical 
Record.  It appears the purpose of this examination was to 
test the Veteran's urine.  In June 1999, the Veteran 
submitted to VA a copy of this service treatment record.  
Under "Miscellaneous," it stated "MS?"  He attempted to 
argue that such was indicative of the onset of multiple 
sclerosis in service.  The original September 30, 1944, 
Clinical Record, which is in the claims file, however, shows 
no such initials.  Due to this discrepancy, the Board has no 
other reason but to conclude that this document was altered.  
During the course of the current claim for accrued purposes, 
the appellant has not used this document to argue that 
multiple sclerosis was shown in service.  

The reason the Board is pointing out this fact is to note 
that it suspects the July 1993 cursory medical opinion was 
based upon history reported by the Veteran during his 
lifetime.  Since the Veteran has submitted an altered 
document, his credibility is completely undermined.  The 
Board is fully aware that the altered document was submitted 
to VA after the July 1993 medical opinion.  Nevertheless, it 
does not mean that the Veteran did not show the altered 
document to the private physician or merely tell the private 
physician that it had been suspected that he had multiple 
sclerosis in service.  

The Board concludes that the appellant is attacking how the 
facts were weighed.  It appears the RO chose to discount the 
July 1993 opinion due to the lack of evidence of multiple 
sclerosis in service or evidence that it had manifested to a 
compensable degree within seven years following discharge 
from service.  In making such conclusions, the RO reported 
documented clinical facts shown in the record.  The Board is 
incapable of concluding that the July 1993-the only medical 
record addressing the etiology of the diagnosis of multiple 
sclerosis-clearly established that multiple sclerosis began 
in service or manifested to a compensable degree within seven 
years of discharge from service.  In other words, whether 
multiple sclerosis had its onset in service is, at a minimum, 
debatable and cannot be clear and unmistakable error.  

18.  Whether there was clear and unmistakable error in the 
October 1994 
rating decision denying reopening the claim for entitlement 
to 
service connection for hearing loss for accrued purposes.

The appellant alleges that VA committed clear and 
unmistakable error in failing to reopen the claim of 
entitlement to service connection for hearing loss in the 
October 1994 rating decision.  

The relevant statute in 1994 (which has not changed since 
then) stated that once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108 (West 1991).  The regulation defining new 
and material evidence stated that new and material evidence 
meant evidence not previously submitted which bore directly 
and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant 
and, which by itself, or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1994).

At that time, the Court had defined "new" evidence as 
meaning more than evidence which was not previously contained 
in the record and which was more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  It defined 
material evidence as that which was relevant and probative of 
the issue at hand.  Id.  Further, to be new and material, 
evidence must, when taken together with all the evidence of 
record, both old and new, create a reasonable possibility 
that the outcome would be changed.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.303 (describing the 
principles relating to service connection) in 1994 were the 
same as they were in 1977 (described above in Issue number 
16).  

Using these guidelines, the Board must consider whether the 
evidence submitted since the 1977 rating decision was new and 
material at the time of the October 1994 rating decision.  

As discussed above, the evidence at the time of the December 
1977 rating decision consisted of service treatment records, 
which showed one in-service complaint of hearing loss and 
normal hearing at separation, post service treatment records, 
which showed the Veteran had hearing loss (first documented 
after service in 1969), and the Veteran's contentions that 
hearing loss had its onset in service.

The evidence submitted since the December 1977 rating 
decision consists of the Veteran's contentions and a March 
1978 private medical record.  In that record, the private 
physician stated he had seen the Veteran in November 1976 
because of a problem with his hearing.  He noted the Veteran 
had reported his hearing being bad "since military service 
many years before."  The examiner conducted a audiometric 
evaluation and stated the results were consistent with noise-
induced hearing loss and "could be related to his military 
service."  The examiner noted there were "no records from 
that particular time to officially document this" but that 
he understood the Veteran noticed a hearing problem at that 
time.  

The Board finds that there was no clear and unmistakable 
error in the October 1994 rating decision in denying to 
reopen the claim for service connection for hearing loss.  
First, the Board concludes that the March 1978 private 
medical record was too speculative to meet the criteria under 
the provisions of 38 C.F.R. § 3.156(a).  At that time, case 
law had determined that the use of the word "may" in a 
medical opinion was too speculative to establish a nexus 
between a current disability and service.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion stating veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years" could also be interpreted as "may 
not have" and therefore deemed too speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion 
stating veteran's death may or may not have been averted had 
VA effectively intubated the veteran was speculative).  The 
use of the word "could" in the March 1978 private medical 
record is essentially the same as saying that the Veteran's 
hearing loss "may" be related to his military service.  
Thus, it was too speculative to establish a nexus to service.

Second, even if the Board concluded that the March 1978 
private medical record was sufficient to reopen the claim for 
service connection for hearing loss, it still could not come 
to the conclusion that the outcome would have been manifestly 
different.  Stated differently, in order for the appellant to 
establish clear and unmistakable error in the October 1994 
rating decision with respect to this issue, she would need to 
show that the claim would have been (1) reopened AND 
(2) granted.  If the claim was reopened and denied, that 
would not have changed the outcome.  This is the basis the 
Board has determined that even if error was conceded in the 
failure to reopen the claim, the evidence at that time would 
not compel the award of service connection for hearing loss 
for the same reason the claim was denied in December 1977.  
Specifically, chronic hearing loss was not shown in service 
and was first shown decades after service and the opinions 
submitted were either too speculative or were based on 
history reported by the Veteran, which history is 
questionable, at best.  

Thus, the Board concludes the RO's October 1994 decision not 
to reopen the claim for service connection for hearing loss 
was supportable and does not contain clear and unmistakable 
error. 

19.  Whether there was clear and unmistakable error in the 
October 1994 
rating decision denying service connection for hypertension.

The appellant alleges that service connection for 
hypertension should have been granted to the Veteran, as it 
was noted on his "Termination of Health Record" as 
secondary reasons for his discharge from service.  She also 
alleges that VA made this decision without providing the 
Veteran with an examination nor with a proper review of the 
service treatment records.  

At the time of the October 1994 rating decision, in making a 
claim for service connection, the claimant had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court defined the 
term "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court noted that "[a]lthough the claim need not 
be conclusive, the statute provides that it must be 
accompanied by evidence."  Tirpak, 2 Vet. App. at 611; 38 
U.S.C.A. § 5107(a) (West 1991).  Moreover, the Court had 
stated that "[t]he quality and quantity of the evidence 
required to meet this statutory burden . . . will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the issue in a case was 
factual, competent lay evidence may suffice; however, "where 
the determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' was required."  Id. at 
93.

Case law at that time indicated that establishing service 
connection required a finding of current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service or some other 
manifestations of the disability during service.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) citing 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303.

At the time of the October 1994 rating decision, the evidence 
of record consisted of service treatment records, VA medical 
records, private medical records, the Veteran's contentions, 
and his application for compensation benefits.

The service treatment records show elevated blood pressure 
readings during the Veteran's service (a diagnosis of 
hypertension was not entered in these records).  A service 
treatment record entitled, "Termination of Health Record" 
shows the examiner diagnosed hypertension and tachycardia, 
which, in his opinion, were incidents of service.  

However, following the Veteran's discharge from service, the 
evidence does not show continuity of symptomatology or a 
current disability at the time of the October 1994 rating 
decision.  For example, in the May 1945 VA examination 
report, while the examiner did not report any clinical 
findings pertaining to the Veteran's cardiovascular system, 
he entered a diagnosis of, "No general medical disease."  
An April 1947 VA examination report shows cardiovascular 
system was normal.  A July 1993 private medical record 
indicates the examiner stated the Veteran "does not suffer 
from hypertension."  This was the same examiner who had 
diagnosed the Veteran with multiple sclerosis.  He made this 
statement after noting that an MRI scan showed signs of 
ischemic changes.  This examiner noted the Veteran did not 
have hypertension and then determined that the signs shown in 
the MRI scan were of demyelinating disease.

The Board concludes that the October 1994 rating decision 
does not contain clear and unmistakable error in denying 
service connection for hypertension because there was a total 
lack of evidence of any post service disability-for a period 
of close to 50 years.  Thus, the October 1994 rating decision 
was completely supportable.

To the extent the appellant argues that VA should have 
provided the Veteran with an examination, that is an attack 
on the duty to assist, which cannot constitute clear and 
unmistakable error.  Cook, 318 F.3d at 1346.

20.  Whether there was clear and unmistakable error in the 
October 1994 
rating decision denying service connection for tachycardia.

The appellant alleges that service connection for tachycardia 
should have been granted to the Veteran, as it was noted on 
his "Termination of Health Record" as secondary reasons for 
his discharge from service.  She also alleges that VA made 
this decision without providing the Veteran with an 
examination nor with a proper review of the service treatment 
records.  

The law and facts described in issue number 19 apply to this 
claim as well, as does the analysis.  At the time of the 
October 1994 rating decision, there was a lack of evidence of 
any current tachycardia or of any continuity of 
symptomatology following the Veteran's discharge from 
service.  Thus, the decision to deny service connection for 
tachycardia was supportable and cannot be clear and 
unmistakable error.

To the extent the appellant argues that VA should have 
provided the Veteran with an examination, that is an attack 
on the duty to assist, which cannot constitute clear and 
unmistakable error.  Cook, 318 F.3d at 1346.



Conclusion

The Board has considered whether the more proper remedy in 
this case is denial or dismissal.  In this regard, the Board 
has considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104 (2003) to the effect that if the claimant is 
only asserting disagreement with how VA evaluated the facts 
before it, the claim should be dismissed without prejudice 
because of the absence of legal merit or lack of entitlement 
under the law.  The Board believes, given the circumstances 
of this case, dismissal is more appropriate with respect to 
those issues referencing claims of clear and unmistakable 
error in final rating decisions of the RO.  As was stated 
above, the focus of the appellant's arguments as to these 
issues was that the RO failed to properly assess and weigh 
the evidence or that VA failed to assist in the development 
of evidence by not securing evidence or providing an 
examination.  Other arguments concerned the alleged failure 
of VA to adjudicate claims reasonably raised by the record or 
to provide notice of proposed rating action, both of which 
are found to be meritless.  The appellant's contentions do 
not constitute a valid clear and unmistakable error claim, 
and thus dismissal of these claims is warranted, as set forth 
below.

With respect to the remaining issues, and as discussed above, 
the appellant raised claims of clear and unmistakable error 
in various applications, letters or actions taken by the RO 
or the Coast Guard, which did not constitute final 
determinations as contemplated by the statute and regulation 
governing claims of clear and unmistakable error.  For this 
reason, such claims of clear and unmistakable error are 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Other matters

The Board notes that the appellant and her son made 
allegations that the Veteran had been drugged with narcotics 
while in service and that later VA placed him under hypnosis 
with the suggestion that he avoid seeking treating with VA.  
The Board finds nothing in the record to substantiate either 
allegation and does not believe such to be the case.  
Nevertheless, even if true, the outcome of the claims in this 
appeal would not be affected.

Additionally, the appellant indicated that there were 
thousands of pages of federal documents that could be 
obtained only if the Board issued a court order.  In claims 
involving clear and unmistakable error, only the evidence of 
record at the time in question, may be considered.  These 
records were not part of the claims file for any of the 
rating decisions/examinations/etc. addressed above, to 
include being in constructive possession.  The Board does not 
find that any of the records the appellant wants the Board to 
obtain are VA records (which records VA is in constructive 
possession of as of 1992, see Bell v. Derwinski, 2 Vet. App. 
611 (1992)).  Thus, there is no need for the Board to attempt 
to obtain them.

Finally, the Board appreciates the testimony of the appellant 
and her representative (also the son of the appellant and the 
Veteran) who appeared before the undersigned.  Such testimony 
has been carefully considered and a thorough review of the 
voluminous record has been undertaken.  Nonetheless, there is 
no basis upon which any favorable action may be taken with 
any of the allegations of clear and unmistakable error 
advanced in this case.


ORDER

There was no clear and unmistakable error in VA Form 21-526, 
Veteran's Application for Compensation or Pension, submitted 
in February 1945, addressing "Nature of Disease/Injury" for 
accrued purposes, and such claim is denied.

There was no clear and unmistakable error in the February 26, 
1945, letter from the United States Coast Guard stating the 
Veteran was discharged due to "physical disability" for 
accrued purposes, and such claim is denied.

There was no clear and unmistakable error in the March 1945 
Rating Sheet stating the Veteran's discharge diagnosis was 
Constitutional Psychopathic State and VA was to determine 
"true diagnosis" for accrued purposes, and such claim is 
denied.

There was no clear and unmistakable error in the May 1945 VA 
Medical Form 2545, Report of Physical Examination stating, 
"Illnesses - none" and "Operations - Sinus 1942 Nasal Drip 
left side 1943" for accrued purposes, and such claim is 
denied.

There was no clear and unmistakable error in the May 1945 VA 
Medical Form 2545, Report of Physical Examination in 
paragraphs 10, 11, 12, and 13 for accrued purposes, and such 
claim is denied.

There was no clear and unmistakable error in the May 1945 VA 
Medical Form 2545, Report of Physical Examination showing a 
history of "Constitutional psychopathic state, emotional 
instability, had been nervous all of his life, his hands 
always shook, he never slept well," and such claim is denied  

There was no clear and unmistakable error in the May 1945 
rating decision, which assigned a 10 percent evaluation for 
psychoneurosis, anxiety neurosis, for accrued purposes, and 
such claim is dismissed.

There was no clear and unmistakable error in the May 1945 
rating decision denying service connection for constitutional 
psychopath with emotional instability for accrued purposes, 
and such claim is dismissed.

There was no clear and unmistakable error in the May 1945 
rating decision, which failed to adjudicate claims for 
service connection that were reflected in the Veteran's 
service treatment records for accrued purposes, and such 
claim is dismissed.

There was no was clear and unmistakable error in the April 
1947 rating decision reducing the evaluation for 
psychoneurosis, anxiety, to noncompensable for accrued 
purposes, and such claim is dismissed.

There was no clear and unmistakable error in the April 1947 
rating decision noting that the diagnosis of constitutional 
psychopath with emotional instability was a constitutional or 
developmental defect for VA purposes for accrued purposes, 
and such claim is dismissed.

There was no clear and unmistakable error in VA's failure to 
adjudicate a 1969 claim for increase and a claim for service 
connection for hearing loss for accrued purposes, and such 
claim is denied. 

There was no clear and unmistakable error in VA's failure to 
adjudicate a 1971 claim for increase for accrued purposes, 
and such claim is denied.

There was no clear and unmistakable error in a January 1977 
VA neuropsychiatric screening examination report referencing 
a November 1976 report, for accrued purposes, and such claim 
is denied.

There was no clear and unmistakable error in VA's failure to 
adjudicate an August 1976 claim for increase for accrued 
purposes, and such claim is denied.

There was no clear and unmistakable error in the December 
1977 rating decision denying service connection for hearing 
loss for accrued purposes, and such claim is dismissed.  

There was no clear and unmistakable error in the October 1994 
rating decision denying service connection for multiple 
sclerosis for accrued purposes, and such claim is dismissed.

There was no clear and unmistakable error in the October 1994 
rating decision denying reopening the claim for entitlement 
to service connection for hearing loss for accrued purposes, 
and such claim is dismissed.

There was no clear and unmistakable error in the October 1994 
rating decision denying service connection for hypertension, 
and such claim is dismissed.

There was no clear and unmistakable error in the October 1994 
rating decision denying service connection for tachycardia, 
and such claim is dismissed.



_________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


